Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tetsu Yoshida on 1/11/2022.
The application has been amended as follows:
In claim 1, line 8, replace the term “place” with the term ---plate---;
In claim 9, line 8, replace the term “place” with the term ---plate---;
In claim 13, line 6, replace the term “place” with the term ---plate---;
In claim 13, line 9, before the term “shutters” add the word ---the---;
In claim 13, line 11, replace the term “place” with the term ---plate---;
In claim 13, line 11, replace the term “these” with the word ---the---;
In claim 13, line 12, replace the term “place” with the term ---plate---;
In claim 13, line 12, replace the term “these” with the word ---the---;
In claim 17, line 3, replace the term “place” with the term ---plate---;
In claim 17, line 5, replace the term “place” with the term ---plate---;
In claim 19, line 2, replace the term “place” with the term ---plate---;
In claim 19, line 4, replace the term “place” with the term ---plate---.

Reasons for Allowance
Claims 1, 7, 9 and 16 includes allowable subject matter because prior art could not be found to disclose a device or method for manufacturing a columnar structure wherein discharge parts and feeding parts are provided in an opposing surface facing the supporting surface; the method for manufacturing the columnar structure comprising: a feeding step of feeding drying gas toward the supporting surface from the feeding parts provided in the opposing surface, and a discharging step of discharging the drying gas through the discharge parts provided in the opposing surface.  These limitations can be found in all four independent claims and drive a design as best illustrated in applicants’ figs. 3 and 4.  The closest art would include US 7,608,462 to Hofmann and US 4,705,658 to Lukas.  Both are for drying columnar structures, however, figs. 1-2 of each reference indicates a completely different air discharge strategy.  Claims 2-6, 8, 10-15 and 17-19 are allowable as depending from allowable independent claims 1, 7, 9 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762